IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 609 MAL 2019
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
CHARLES V. OLIVER,                            :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of March, 2020, the “Motion to Except” is GRANTED.

The Petition for Allowance of Appeal and Motion for Stay are DENIED.